Citation Nr: 0615920	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  00-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pneumonia with high 
fever to include as due to undiagnosed illness.

2.  Entitlement to service connection for fatigue to include 
as due to undiagnosed illness.

3.  Entitlement to service connection for crawling sensation 
in right lower extremity to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for joint pain (to 
include left forearm pain) to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for bilateral knee 
chondromalacia to include as due to undiagnosed illness.

6.  Entitlement to service connection for residuals of a 
fractured right wrist to include as due to undiagnosed 
illness.

7.  Entitlement to service connection for Achilles tendonitis 
to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to May 
1986 and from March 1987 to July 1991.  He served in 
Southwest Asia during Operations Desert Storm and Desert 
Shield from August 1990 to March 1991.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In this decision, the RO denied the issues 
listed above.

The case was remanded by the Board in November 2000, November 
2003, and February 2005 for additional development.  It has 
now returned for appellate consideration.  

As noted above, the issue of multiple joint pains due to an 
undiagnosed illness is on appeal.  As discussed below, the 
Board will grant this claim in part and award presumptive 
service connection for left forearm joint pain.  However, the 
other multiple joint pains are discussed in the following 
REMAND portion.

The issues of service connection for residuals of pneumonia 
with high fever, fatigue, joint pain, bilateral knee 
chondromalacia, residuals of a fractured right wrist, 
Achilles tendonitis and crawling sensation in right lower 
extremity, to include as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence establishes that the veteran's signs and 
symptoms of left forearm joint pain are attributable to an 
undiagnosed illness.


CONCLUSION OF LAW

An undiagnosed illness characterized by left forearm joint 
pain is presumed to have been incurred as a result of his 
active service in the Gulf War.  38 U.S.C.A. §§ 1110, 1131, 
1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.317 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Regarding the issue of entitlement to service connection for 
a left forearm joint pain, the Board is satisfied that all 
relevant facts regarding that issue have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, 
based on the favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
veteran regarding this claim is moot.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  


Service Connection for Left Forearm Joint Pain.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include neuropsychological signs and symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Gulf War, or to a degree of 10 percent or more, and by 
history, physical examination, and laboratory tests it cannot 
be attributed to any known clinical diagnosis.  Such a 
chronic, undiagnosed illness will then be service connected 
unless there is affirmative evidence that an undiagnosed 
illness was not incurred during active service in the 
Southwest Asia Theater of Operations during the Gulf War; or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Gulf War 
and the onset of the illness; or there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The veteran has asserted that he developed multiple joint 
pain after his active service in the Persian Gulf War.  Based 
on a review of the veteran's medical history and examination, 
a VA rheumatologist diagnosed left forearm joint pain in May 
2005.  The examiner indicated that he could not attribute 
this pain to any known clinical diagnosis.  He specifically 
indicated that the left forearm condition's onset was not 
related to any in-service injury.  The examiner considered 
this "joint pain of the [left] forearm" was at least as 
likely as not related to an undiagnosed condition.  

The Board finds the veteran's lay evidence of chronic left 
forearm joint pain is creditable.  Based on the veteran's 
creditable lay evidence, and the May 2005 medical opinion 
that indicated the existence of an undiagnosed illness 
associated with left forearm joint pain, the Board will 
resolve all doubt in the veteran's favor regarding this 
matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Washington v. Nicholson, 19 Vet. App. 362, 366-67 
(2005).  Also, the Board finds that the level of 
symptomatology associated with the veteran's left forearm 
joint pain is manifested to the degree required by 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. 
§ 4.59 (The intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful joints as entitled to at least the minimum 
compensable rating for the joint involved.), see also 
38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213.

In light of the medical examiner's findings and opinion noted 
above, the Board finds that the veteran's left forearm joint 
pain is due to an undiagnosed illness arising from the 
veteran's active service in the Gulf War and is entitled to 
service connection.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).


ORDER

Entitlement to presumptive service connection for an 
undiagnosed illness characterized by left forearm joint pain 
is granted.


REMAND

According to the Court's decision in Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998), a remand by the Board conveys on an 
appellant a right to compliance with the Board's remand 
instructions.  The Board remanded this case in February 2005.  
The AOJ was instructed to obtain a VA compensation 
examination that would determine the etiology of the 
veteran's claimed conditions and disabilities, to include a 
crawling sensation in the right lower extremity.  The 
examiner was specifically requested to render opinions as to 
whether it is at least as likely as not that any current 
disability was incurred in or aggravated during service, or 
the result of an undiagnosed illness.  The AOJ obtained two 
VA compensation examinations in May 2005.  A VA 
rheumatologist failed to address the issue of the crawling 
sensation in the right leg.  The other VA examiner did 
provide an assessment for restless leg syndrome in the right 
leg, but failed to indicate whether there was any etiological 
link between this disorder and the veteran's active service.  
In order to ensure compliance with its remand instructions of 
February 2005, the Board is required to remand this case so 
that the appropriate medical opinion can be obtained.  See 
also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AOJ should refer the claims file 
to the VA examiner (if feasible, the 
physician's assistant who conducted the 
compensation examination of May 2005);  
this examiner should be asked to review 
the claims file and provide an answer to 
the following question:

Is it at least as likely as not that any 
current restless leg syndrome of the 
right leg was incurred in, or aggravated 
beyond its natural course by, the 
veteran's periods of active service or 
any injury sustained during these periods 
of active service?

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


